
	

113 HR 1975 IH: Pregnant Workers Fairness Act
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1975
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Nadler (for
			 himself, Mrs. Carolyn B. Maloney of New
			 York, Ms. Speier,
			 Mrs. Davis of California,
			 Ms. Fudge,
			 Ms. Hahn, Ms. Wilson of Florida,
			 Mr. Moran,
			 Mr. Johnson of Georgia,
			 Mr. Cicilline,
			 Mr. Conyers,
			 Mr. Ellison,
			 Ms. Pingree of Maine,
			 Mr. Brady of Pennsylvania,
			 Mr. Grijalva,
			 Mr. Serrano,
			 Mr. Schiff,
			 Ms. Shea-Porter,
			 Mr. Bishop of New York,
			 Mr. Takano,
			 Mr. Langevin,
			 Ms. Brownley of California,
			 Mr. Gutierrez,
			 Ms. Clarke,
			 Ms. Schakowsky,
			 Mrs. Lowey,
			 Mr. Holt, Mr. Payne, Mr.
			 Tierney, Mr. Cummings,
			 Ms. Lee of California,
			 Mr. Higgins,
			 Mr. Dingell,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Carson of Indiana,
			 Mrs. Napolitano,
			 Mr. Tonko,
			 Mr. Levin,
			 Ms. Kaptur,
			 Mr. Cárdenas,
			 Ms. Esty, Ms. Brown of Florida,
			 Mr. Rangel,
			 Ms. Moore,
			 Ms. McCollum,
			 Ms. Wasserman Schultz,
			 Ms. Tsongas,
			 Ms. Norton,
			 Ms. Edwards,
			 Ms. DeGette,
			 Mr. Larsen of Washington,
			 Ms. Bonamici,
			 Mr. Cohen,
			 Mr. Crowley,
			 Ms. Schwartz,
			 Mr. Waxman,
			 Mr. Blumenauer,
			 Ms. Linda T. Sánchez of California,
			 Mr. Hastings of Florida,
			 Mr. Deutch,
			 Mr. Farr, Mr. George Miller of California,
			 Ms. Slaughter,
			 Mr. Courtney,
			 Mr. Pascrell,
			 Mr. Engel,
			 Ms. DelBene,
			 Mrs. Capps,
			 Mr. Cartwright,
			 Mr. McGovern,
			 Mr. Capuano,
			 Mr. Perlmutter,
			 Mrs. Christensen,
			 Ms. Chu, Ms. DeLauro, Mr.
			 Fattah, Ms. Waters,
			 Mr. Ryan of Ohio,
			 Mr. Pocan,
			 Mr. Huffman,
			 Ms. Matsui, and
			 Mr. Peters of Michigan) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committees on House
			 Administration, Oversight
			 and Government Reform, and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To eliminate discrimination and promote women’s health
		  and economic security by ensuring reasonable workplace accommodations for
		  workers whose ability to perform the functions of a job are limited by
		  pregnancy, childbirth, or a related medical condition.
	
	
		1.Short titleThis Act may be cited as the
			 Pregnant Workers Fairness
			 Act.
		2.Nondiscrimination
			 with regard to reasonable accommodations related to pregnancyIt shall be an unlawful employment practice
			 for a covered entity to—
			(1)not make
			 reasonable accommodations to the known limitations related to the pregnancy,
			 childbirth, or related medical conditions of a job applicant or employee,
			 unless such covered entity can demonstrate that the accommodation would impose
			 an undue hardship on the operation of the business of such covered
			 entity;
			(2)deny employment opportunities to a job
			 applicant or employee, if such denial is based on the need of the covered
			 entity to make reasonable accommodations to the known limitations related to
			 the pregnancy, childbirth, or related medical conditions of an employee or
			 applicant;
			(3)require a job applicant or employee
			 affected by pregnancy, childbirth, or related medical conditions to accept an
			 accommodation that such applicant or employee chooses not to accept; or
			(4)require an
			 employee to take leave under any leave law or policy of the covered entity if
			 another reasonable accommodation can be provided to the known limitations
			 related to the pregnancy, childbirth, or related medical conditions of an
			 employee.
			3.Remedies and
			 enforcement
			(a)Employees
			 Covered by Title VII of the Civil Rights Act of 1964
				(1)In
			 generalThe powers,
			 procedures, and remedies provided in sections 705, 706, 707, 709, 710, and 711
			 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–4 et seq.) to the Commission,
			 the Attorney General, or any person, alleging a violation of title VII of that
			 Act (42 U.S.C. 2000e et seq.) shall be the powers, procedures, and remedies
			 this title provides to the Commission, the Attorney General, or any person,
			 respectively, alleging an unlawful employment practice in violation of this
			 title against an employee described in section 5(2)(A), except as provided in
			 paragraphs (2) and (3).
				(2)Costs and
			 feesThe powers, remedies,
			 and procedures provided in subsections (b) and (c) of section 722 of the
			 Revised Statutes of the United States (42 U.S.C. 1988), shall be the powers,
			 remedies, and procedures this title provides to the Commission, the Attorney
			 General, or any person, alleging such a practice.
				(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes of the United States (42 U.S.C. 1981a), including the limitations
			 contained in subsection (b)(3) of such section 1977A, shall be the powers,
			 remedies, and procedures this title provides to the Commission, the Attorney
			 General, or any person, alleging such a practice (not an employment practice
			 specifically excluded from coverage under section 1977A(a)(1) of the Revised
			 Statutes of the United States).
				(b)Employees
			 Covered by Congressional Accountability Act of 1995
				(1)In
			 generalThe powers, remedies, and procedures provided in the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board
			 (as defined in section 101 of that Act (2 U.S.C. 1301)), or any person,
			 alleging a violation of section 201(a)(1) of that Act (2 U.S.C. 1311(a)(1))
			 shall be the powers, remedies, and procedures this title provides to that
			 Board, or any person, alleging an unlawful employment practice in violation of
			 this title against an employee described in section 5(2)(B), except as provided
			 in paragraphs (2) and (3).
				(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes of the United States (42
			 U.S.C. 1988), shall be the powers, remedies, and procedures this title provides
			 to that Board, or any person, alleging such a practice.
				(3)DamagesThe powers, remedies, and procedures
			 provided in section 1977A of the Revised Statutes of the United States (42
			 U.S.C. 1981a), including the limitations contained in subsection (b)(3) of such
			 section 1977A, shall be the powers, remedies, and procedures this title
			 provides to that Board, or any person, alleging such a practice (not an
			 employment practice specifically excluded from coverage under section
			 1977A(a)(1) of the Revised Statutes of the United States).
				(4)Other applicable
			 provisionsWith respect to a claim alleging a practice described
			 in paragraph (1), title III of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1381 et seq.) shall apply in the same manner as such title applies with
			 respect to a claim alleging a violation of section 201(a)(1) of such Act (2
			 U.S.C. 1311(a)(1)).
				(c)Employees
			 covered by chapter 5 of title 3, United States Code
				(1)In
			 generalThe powers, remedies, and procedures provided in chapter
			 5 of title 3, United States Code, to the President, the Commission, the Merit
			 Systems Protection Board, or any person, alleging a violation of section
			 411(a)(1) of that title, shall be the powers, remedies, and procedures this
			 title provides to the President, the Commission, such Board, or any person,
			 respectively, alleging an unlawful employment practice in violation of this
			 title against an employee described in section 5(2)(C), except as provided in
			 paragraphs (2) and (3).
				(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes of the United States (42
			 U.S.C. 1988), shall be the powers, remedies, and procedures this title provides
			 to the President, the Commission, such Board, or any person, alleging such a
			 practice.
				(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes of the United States (42 U.S.C. 1981a), including the limitations
			 contained in subsection (b)(3) of such section 1977A, shall be the powers,
			 remedies, and procedures this title provides to the President, the Commission,
			 such Board, or any person, alleging such a practice (not an employment practice
			 specifically excluded from coverage under section 1977A(a)(1) of the Revised
			 Statutes of the United States).
				(d)Employees
			 Covered by Government Employee Rights Act of 1991
				(1)In
			 generalThe powers, remedies, and procedures provided in sections
			 302 and 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b,
			 2000e–16c) to the Commission, or any person, alleging a violation of section
			 302(a)(1) of that Act (42 U.S.C. 2000e–16b(a)(1)) shall be the powers,
			 remedies, and procedures this title provides to the Commission, or any person,
			 respectively, alleging an unlawful employment practice in violation of this
			 title against an employee described in section 5(2)(D), except as provided in
			 paragraphs (2) and (3).
				(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes of the United States (42
			 U.S.C. 1988), shall be the powers, remedies, and procedures this title provides
			 to the Commission, or any person, alleging such a practice.
				(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes of the United States (42 U.S.C. 1981a), including the limitations
			 contained in subsection (b)(3) of such section 1977A, shall be the powers,
			 remedies, and procedures this title provides to the Commission, or any person,
			 alleging such a practice (not an employment practice specifically excluded from
			 coverage under section 1977A(a)(1) of the Revised Statutes of the United
			 States).
				(e)Employees
			 Covered by section 717 of the Civil Rights Act of 1964
				(1)In
			 generalThe powers, remedies, and procedures provided in section
			 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16) to the Commission, the
			 Attorney General, the Librarian of Congress, or any person, alleging a
			 violation of that section shall be the powers, remedies, and procedures this
			 title provides to the Commission, the Attorney General, the Librarian of
			 Congress, or any person, respectively, alleging an unlawful employment practice
			 in violation of this title against an employee or applicant described in
			 section 2(2)(E), except as provided in paragraphs (2) and (3).
				(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes of the United States (42
			 U.S.C. 1988), shall be the powers, remedies, and procedures this title provides
			 to the Commission, the Attorney General, the Librarian of Congress, or any
			 person, alleging such a practice.
				(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes of the United States (42 U.S.C. 1981a), including the limitations
			 contained in subsection (b)(3) of such section 1977A, shall be the powers,
			 remedies, and procedures this title provides to the Commission, the Attorney
			 General, the Librarian of Congress, or any person, alleging such a practice
			 (not an employment practice specifically excluded from coverage under section
			 1977A(a)(1) of the Revised Statutes of the United States).
				(f)Prohibition
			 Against RetaliationNo person shall discriminate against any
			 individual because such individual has opposed any act or practice made
			 unlawful by this title or because such individual made a charge, testified,
			 assisted, or participated in any manner in an investigation, proceeding, or
			 hearing under this title. The remedies and procedures otherwise provided for
			 under this section shall be available to aggrieved individuals with respect to
			 violations of this subsection.
			4.RulemakingNot later than 2 years after the date of
			 enactment of this Act, the Commission shall issue regulations in an accessible
			 format in accordance with subchapter II of chapter 5 of title 5, United States
			 Code, to carry out this Act. Such regulations shall identify some reasonable
			 accommodations addressing known limitations related to pregnancy, childbirth,
			 or related medical conditions that shall be provided to a job applicant or
			 employee affected by such known limitations unless the covered entity can
			 demonstrate that doing so would impose an undue hardship.
		5.DefinitionsAs used in this Act—
			(1)the term Commission means the
			 Equal Employment Opportunity Commission;
			(2)the term
			 covered entity—
				(A)has the meaning
			 given the term respondent in section 701(n) of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e(n)); and
				(B)includes—
					(i)an
			 employing office, as defined in section 101 of the Congressional Accountability
			 Act of 1995 (2 U.S.C. 1301) and section 411(c) of title 3, United States
			 Code;
					(ii)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of 1991 (12
			 U.S.C. 1220(a)); and
					(iii)an entity to which section 717(a) of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e–16(a)) applies;
					(3)the term
			 employee means—
				(A)an employee (including an applicant), as
			 defined in section 701(f) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(f));
				(B)a covered employee
			 (including an applicant), as defined in section 101 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1301);
				(C)a covered employee (including an
			 applicant), as defined in section 411(c) of title 3, United States Code;
				(D)a State employee (including an applicant)
			 described in section 304(a) of the Government Employee Rights Act of 1991 (12
			 U.S.C. 1220(a)); or
				(E)an employee
			 (including an applicant) to which section 717(a) of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–16(a)) applies;
				(4)the term person has the
			 meaning given such term in section 701(a) of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(a)); and
			(5)the terms reasonable
			 accommodation and undue hardship have the meanings given
			 such terms in section 101 of the Americans with Disabilities Act of 1990 (42
			 U.S.C. 12111) and shall be construed as such terms have been construed under
			 such Act and as set forth in the regulations required by this Act.
			6.Relationship to
			 other lawsNothing in this Act
			 shall be construed to invalidate or limit the remedies, rights, and procedures
			 of any Federal law or law of any State or political subdivision of any State or
			 jurisdiction that provides greater or equal protection for workers affected by
			 pregnancy, childbirth, or related medical conditions.
		
